Exhibit 99.1 March 8, 2011 Bezeq The Israel Telecommunication Corporation Ltd. Periodic Report for the Year 2010* Chapter A - Description of Company Operations Chapter B - Directors' Report on the State of the Company's Affairs Chapter C - Financial Statements Chapter D - Additional Information about the Company * The periodic report was drawn up in accordance with the Securities (Periodic and Immediate Reports) Regulations, 1970 Table of Contents 1.General development of the Group's business 1 Group activities and business development 1 Segments of operation 3 Investments in the Company's capital and transactions in its shares 4 Distribution of dividends 6 Financial information about the Group's segments of operation 8 Group forecast 15 General environment and influence of external factors on the Group's activities 15 2.Bezeq – Domestic fixed-line communications 25 General information about the segment of operation 25 Products and services 30 Segmentation of product and service revenues 33 Customers 33 Marketing, distribution and service 34 Competition 34 Property, plant and equipment, and facilities 38 Intangible assets 42 Human capital 43 Equipment and suppliers 48 Working capital 48 Investments 48 Financing 49 Taxation 50 Environmental risks and their management 51 Restrictions and control of the Company's operations 51 Substantial agreements 59 Legal proceedings 61 Business Objectives and Strategy 65 Expectations for development in the coming year 67 Risk factors 67 3.Pelephone – Mobile radio-telephone (cellular telephony) 71 General information about the segment of operation 71 Products and services 75 Segmentation of revenues from products and services 76 New products 76 Customers 77 Marketing, distribution and service 77 Competition 77 Seasonality 80 Property, plant and equipment, and facilities 80 Intangible assets 82 Human capital 83 Suppliers 84 Working capital 85 Investment in affiliates and in a partnership 86 Financing 86 Taxation 87 A-i Environmental risks and their management 87 Restrictions on and control of Pelephone's operations 89 Substantial agreements 94 Cooperation agreements 94 Legal proceedings 94 Business objectives and strategy 99 Outlook for development in the coming year 99 Risk factors 4.Bezeq International – international communication and internet services General Products and Services Revenue New Products Customers Marketing, distribution and service Competition Seasonality Property, plant and equipment Intangible assets Human capital Suppliers Working Capital Investments Financing Taxation Restrictions and supervision of Bezeq International's operations Substantial agreements Cooperation agreements Legal Proceedings Objectives, business strategy and projected development Risk Factors 5.DBS – Multi-channel television General Information on the segment of operation Products and Services Revenue and profitability of products and services New Products Customers Marketing and Distribution Competition Production capacity Property, plant and equipment Intangible assets Broadcasting Rights Human Resources Suppliers Working Capital Financing Taxation Restrictions on and supervision of the company Substantial agreements Cooperation Agreements Legal Proceedings Business objectives and strategy Discussion of Risk Factors A-ii LIST OF TERMS A. Names of laws appearing in the report Consumer Protection Law Consumer Protection Law, 1981 Antitrust Law Antitrust Law, 1988 Arrangements Law Economic Policy for 2011-2012 (Legislative Amendments) Law, 2011 Companies Law Companies Law, 19990 Non-Ionizing Radiation Law Non-Ionizing Radiation law, 2006 Second Authority Law Second Authority for Television and Radio Law, 1990 Planning and Construction Law Planning and Construction Law, 1965 Communications Law Communications (Telecommunications and Broadcasts) Law, 1982 Securities Law Securities Law, 1968 Class Actions Law Class Actions Law, 2006 Telegraph Ordinance Wireless Telegraph Ordinance [New Version[, 1972 Communications Order Communications (Telecommunications and Broadcasts) (Determination of an Essential Service Provided by Bezeq Israel Communications Corp.) Order, 1997 Frequency Regulations for Access Installations Communications (Telecommunications and Broadcasts) (Frequencies for Wireless Access Installations) Regulations, 2002 Royalties Regulations Communications (Telecommunications and Broadcasts) (Royalties) Regulations, 2001 and Communications (Telecommunications and Broadcasts) (Royalties) (Temporary Order) Regulations, 2011 Royalties Regulations (Satellite Broadcasts) Communications (Telecommunications and Broadcasts) (Satellite Television Broadcasts) (License fees and Royalties), 1999 Interconnect Regulations Communications (Telecommunications and Broadcasts) (Payments for Interconnect) Regulations, 5760 Satellite Broadcasting License Regulations Communications (Telecommunications and Broadcasts) (Proceedings and Conditions for Grant of a Satellite Broadcasts License), 1998 International Operator License Regulations Communications (Telecommunications and broadcasts) (Proceedings and terms for receipt of a general license for providing international telecommunications services) Regulations, 2004 B. Other principal technological terms appearing in the report1 Bezeq On Line Bezeq On Line Ltd. Bezeq International Bezeq International Ltd. Bezeq Zahav Holdings Bezeq Zahav (Holdings) Ltd. B Communications B Communications Ltd. (formerly – 012 Smile Communications Ltd.) 2010 Financials The consolidated financial statements of the Company for the year ended December 31, 2010 DBS 2010 Financials The financial statements of DBS for the year ended December 31, 2010, which are attached to this report interconnect fees Interconnect fees (also called "call completion fees") are paid by one carrier to another for interconnection (see definition below) 1 Please note that the definitions are for reader convenience only, and are not necessarily identical to the definitions in the Communications Law or its Regulations. A-iii DBS D.B.S. Satellite Services (1998) Ltd. HOT HOT Communications Systems Ltd. and corporations in its control which operate in broadcasting (multi-channel television) HOT Telecom HOT Telecom Limited Partnership HOT-Net HOT-Net Internet Services Ltd. the Stock Exchange The Tel Aviv Stock Exchange Ltd. the Gronau Report 9, 2008The report published on March 8 by the committee appointed to formulate detailed recommendations concerning policy and the principles of competition in communications in Israel, headed by Prof. Gronau Walla Walla! Communications Ltd. and corporations in its control Haik Commission Committee headed by Mr. Amir Haik for reviewing the structure and updating of Bezeq tariffs and for setting wholesale service tariffs in fixed-line communications Eurocom DBS Eurocom D.B.S. Ltd. Mirs Mirs Communications Ltd. and corporations in its control public switching A telephony system supporting the connection of installations for passing calls between various end units Mbps Megabits per second; a unit of measure for the speed of data transfer Domestic Carrier An entity providing fixed-line domestic telephony services under a general or special domestic carrier license PVR decoders Digital decoders enabling viewing of satellite broadcasts, with recording ability on a hard disk (Personal Video Recorder) and enabling other advanced services HDPVR decoders PVR decoders that also enable receiptof HD broadcasts in addition to the other services provided by PVR decoders Roaming Roaming services allow a customer of one communications network to receive services from another communications network which is not his home network, based on roaming agreements between the home network and the host network NEP Network End Point – an interface to which a public telecommunications network and terminal equipment or a private network are connected. NEP services include the supply and maintenance of equipment and services on the customer's premises Cellcom Cellcom Israel Ltd. and corporations in its control Pelephone Pelephone Communications Ltd. and corporations in its control Partner Partner Communications Ltd. and corporations in its control interconnect Interconnect enables telecommunications messages to be transferred between subscribers of various license-holders or services to be provided by one license-holder to the subscribers of another license-holder; interconnect is made possible by means of a connection between a public telecommunications network of one license-holder (e.g. the Company) and a public network of another license-holder (e.g. a cellular operator). See also the definition of "interconnect fees". cellular Mobile radio-telephone; cellular telephony ITS license General license for providing international telecommunications services domestic carrier license General license for providing fixed-line domestic telecommunications services cellular license General license for providing mobile radio-telephone services by the cellular method broadcasting license License for satellite television broadcasts A-iv transmission services Transfer service for electromagnetic signals or a series of bits between telecommunications facilities of a license-holder (excluding terminal equipment) data communication services Network services for transferring data from point to point, transferring data between computers and between different communications networks, communications network connection services for the Internet, and remote access services for businesses 012 Smile 012 Smile Telecom Ltd. and corporations in its control ARPU Average Revenue Per User CDMA Code Division Multiple Access – Access technology for cellular communications networks based on separation of subscribers by encoding xDSL Digital Subscriber Line – Technology that uses copper wires of telephone lines to transfer data (the Internet) at high speeds by using frequencies higher than the audible frequency and therefore enabling simultaneous call and data transfer DTT Digital Terrestrial Television – Wireless digital broadcast of television channels by means of terrestrial transmission stations GSM Global System for Mobile Communications – International standard for cellular communications networks ("2nd Generation") HD High Definition TV HSPA Cellular technology succeeding the UMTS standard, enabling data transfer at high speeds ("3.5 Generation") IP Internet Protocol. The protocol enables unity between voice, dataand video services using the same network IPVPN Virtual Private Network based on IP and located on the public network, through which it is possible to (a) enable end users to connect to the organizational network by remote access, and (b) connect between the organization's branches (intranet) ISP Internet Service Provider – Holder of a special license for providing Internet access services. The Internet access provider is the entity enabling the end user to connect to TCP/IP protocol that links him and the global Internet MOU Minutes of Use – the average number of minutes of use of a subscriber to the communications services MVNO Mobile Virtual Network Operator – A virtual cellular operator that uses the existing communications infrastructures of the cellular carriers without need for its own infrastructures NGN Next Generation Network – The communications network of the next generation, based on IP architecture PSTN Public Switch Telephone Network – The Company's long-standing fixed-line domestic communications infrastructure UMTS International standard for cellular communications developed from the GSM standard ("3rd Generation") VDSL2 Very High Bit Rate Digital Subscriber Line – Digital Subscriber Line (DSL) with very high speed. One of the fastest technologies for data transfer at high bandwidth on ordinary telephone lines VoB Voice over Broadband – Telephony and associated services in IP technology using fixed-line broadband access services VoC Voice over Cellular Broadband – Telephony services over a cellular data communications channel ("Mobile VoB Services") VOD Video on Demand – Television services per customer demand VoIP Voice over Internet Protocol – Technology enabling the transfer of voice messages (provision of telephony services) by means of IP protocol Wi Fi Wireless Fidelity – Wireless access to the Internet within a local space A-v CHAPTER A – DESCRIPTION OF THE COMPANY'S BUSINESS Bezeq – The Israel Communications Corp Ltd. ("the Company" or "Bezeq"), together with its subsidiaries, whether wholly or partly owned, whose financial statements are consolidated with those of the Company, as well as D.B.S. Satellite Services (1998) Ltd., an affiliate, are hereafter together referred to in this Periodic Report as "the Group" or "Bezeq Group".2 1. General development of the Group's business Group activities and business development General At the date of this periodic report, Bezeq Group is a principal provider of communications services in Israel. The Bezeq Group implements and provides a broad range of telecommunications operations and services, including domestic fixed-line, cellular and international communication services, multi-channel satellite television broadcasts, internet infrastructure and access services, customer call centers, maintenance and development of communications infrastructures, provision of communications services to other communications providers, television and radio broadcasts, and supply and maintenance of equipment on customer premises (network end point – NEP – services). The Company was established in 1980 as a government company to which the activities carried out until then at the Ministry of Communications were transferred, and it was privatized over a period of years. The Company became a public company in 1990 and its shares are traded on the Tel Aviv Stock Exchange. Since April 14, 2010, the controlling shareholder of the Company is B Communications, through its wholly-controlled (indirectly) company B Tikshoret (SP2) Ltd. ("B Tikshoret"), which at March 1, 2011 holds 30.39% (29.08% at full dilution).3 For details about the agreement for acquisition of control in the Company, see Section 1.3.1. Below is a schematic of the structure of holdings in the Company and the Company's holdings in the subsidiaries and principal affiliates, at March 1, 2011. 2 We draw attention to the fact that the financial statements of DBS are not consolidated with those of the Company, and therefore, the definition of "the Group" in the 2010 Financials differs from its definition in the Chapter "Description of the Company's Business" in the reports of previous years in that it no longer includes DBS. 3 B Communications is a private company registered in Israel, wholly owned and controlled by B Tikshoret (SP1) Ltd., which is wholly owned and controlled by B Communications. B Communications is an Israeli public company whose shares are traded by way of double listing on the Stock Exchange and on Nasdaq. The controlling shareholder in B Communications is Internet Gold – Golden Lines Ltd., and the controlling shareholder in Internet Gold – Golden Lines Ltd. is Eurocom Communications Ltd. (Eurocom Communications"), which is controlled by Eurocom Holdings (1979) Ltd., in which the controlling shareholder is Mr. Shaul Elovitz. The shares of B Tikshoret in the Company are held through a trustee for B Tikshoret as owner and for entities who made financing available to B Tikshoret as lien-holders. A-1 D.B.S. Satellite Services (1998) Ltd.(2) Bezeq International Ltd. 71.54% Walla! Communications Ltd. (1) B Communications (through B Tikshoret) 100% The Public “Bezeq” The Israel Telecommunication Corp., Limited 69.70% 30.30% 100% Pelephone Communications Ltd. 49.78% (1)A public company traded on the Stock Exchange. (2)The Company has options which, at the date of publication of the Periodic Report, grant a right to 8,6% of the shares of DBS (on the non-approval of a merger between the Company and DBS, see Section 1.1.2). The remainder of DBS's shares are held by Eurocom DBS, as described in Section 1.1.2. In addition, the Company holds 100% of the issued capital of Bezeq On Line, which operates customer call centers of a scope that is not material to the Company, and 100% of the issued capital of Bezeq Zahav Holdings, whose entire operation is the holding of Debentures Series 5 of the Company (see Section 2.17.1). Below are details of the present holdings in the Company at full dilution, assuming exercise of all the options actually allotted to Group employees and managers (see Section 1.3.2), on December 31, 2010 and at March 1, 2011. Percentage of holdings Shareholders At December 31, 2009 At March 1, At full dilution at March 1, 20114 B Communications (through B Tikshoret) % % % The Public % % % Mergers and acquisitions DBS In view of the decision of the Supreme Court in 2009 not to approve the merger of the Company and DBS (see Section 2.16.8C), the Company ended its control in DBS and commencing August 21, 2009 it ceased consolidation of the financial statements in its financial statements and since that date its investment in DBS shares is stated by the equity method. On this matter, see Note 5 to the 2010 Financials. To the best of the Company's knowledge, on November 28, 2010, transactions of Eurocom DBS,5 a DBS shareholder, were closed for the purchase of all the holdings and the rights of other shareholder (excluding the Company) in DBS.6 All the acquired shares (approximately 17.6% of the issued and paid up capital of DBS) were placed by Eurocom DBS with a trustee, which holds in trust for it the remainder of its holdings in DBS,7 so that thereafter, the trustee holds for Eurocom DBS approximately 50.22% of the issued and paid up capital of DBS. The approval of the Antitrust Commissioner for B Communications' transaction to acquire control in the Company was made contingent, among other things, on the sale of Eurocom DBS's holdings in DBS within a defined period of time. See Section 1.3.1. 4 The calculation of full dilution assumes that the allotted options will be exercised for shares. In view of the mechanism of exercise of stock appreciation rights in the plan for managers and senior employees in the Group (see Sections 1.3.2 and 2.9.7), this assumption is theoretical only, since in practice, under the terms of the plan and according to the outline, offerees who exercise the options will not be allocated the full number of shares underlying them, only the number of shares that reflects the amount of the financial benefit embodied in the options. 5 Eurocom DBS is indirectly controlled by Mr. Shaul Elovitz, the controlling shareholder (indirectly) in the Company. 6 The other shareholders in DBS were Gilat DBS Ltd Lidan Investment Agencies (1994) Ltd., Polar Communications Ltd., Mr. Yoav Harlap and Naniach Ltd. It is noted that prior to the acquisition, Eurocom DBS approached the Company, as required by the Articles of Association of DBS and the DBS shareholders agreement, with an offer to exercise its right of first refusal. Subsequently, the Company gave notice that it had decided not to exercise the right in view of the March 2009 decision of the Supreme Court prohibiting the Company from increasing its holdings in DBS to more than 50%. 7 The shares are registered to Eurocom DBS and irrevocable power of attorney was granted to the trustee – see Section 1.3.1.a.2. A-2 Walla Following an announcement in Haaretz Publishing Ltd. ("Haaretz") on March 14, 2010, of its agreement to sell its shares in Walla, on April 25, 2010 Bezeq International exercised its right of first refusal for the Walla shares owned by Haaretz and purchased 14.807,939 shares ("the Acquired Shares") for NIS 6 per share, and in all – NIS 88,847,634. Upon receipt of the Acquired Shares, Bezeq International transferred some of them to a trustee to be held in a blind trust, so that after the transfer, Bezeq International held shares accounting for 44.99% of the issued and paid up capital of Walla. On September 2, 2010, Bezeq International completed the purchase of an additional 2,274,299 shares of Walla (accounting for approximately 5% of the issued and paid up capital of Walla) by means of a special tender offer in accordance with the Companies Law and the Securities (Tender Offer) Regulations, 2000, at NIS 6 per share and a total consideration of NIS 13,645,794. Subsequently, and after receipt of the approval of the Antitrust Commissioner,8 on September 21, 2010 all the Walla shares held by the trustee were returned to Bezeq International, and on the same date, the Company purchased all the shares in Walla held by Bezeq International (32,644,997 shares) at NIS 6 per share (for a total of NIS 195.87 million), so that after the purchase, the Company holds approximately 71.66% of the shares of Walla. Yad 2 Acquisition of Yad 2 – On September 2, 2010, Walla signed an agreement for the acquisition of 75% of the share capital of Koral Tel Ltd. ("Yad 2"), a private company that operates the Yad 2 site on the Internet, in consideration of NIS 117.5 million plus an additional sum to be paid to some of the sellers based on the working capital of Yad 2 and subject to adjustments, and which is not expected to be material for the Company. On this matter, see also Note 5B to the 2010 Financials. Segments of operation The Group has four principal segments of operation which correspond to the corporate division among the Group companies and report as business segments in the Company's consolidated financial statements (see also Note 29 to the 2010 Financials): The Company – Fixed-line domestic communications This segment consists primarily of the Company’s operation as a Domestic Carrier, including telephony services, Internet infrastructure and access services, transmission and data communications services. The Company's activities in the domestic fixed-line segment are described in Section 2 of this report. Pelephone – Cellular communications Cellular communications, marketing of terminal equipment, installation, operation and maintenance of cellular communication equipment and systems. Pelephone's operations are described in Section 3. 8 See Section 2.16.8E. A-3 Bezeq International – International communications, Internet and NEP services Internet access services (ISP), international communications services and NEP services. Bezeq International's operations are described in Section 4. DBS – Multi-channel television Multi-channel digital satellite television broadcasting services for subscribers (DBS) and the provision of value added services for subscribers. DBS's operations are described in Section 5. It is noted that in addition, the Company's consolidated financial statements include an "Others" segment, which covers mainly Internet-related fields and the operation of Internet portals (through Walla), customer call center services (through the subsidiary Bezeq Online) and investment in a venture capital fund. The Others segment is not material at the Group level. Investments in the Company's capital and transactions in its shares Transactions in Bezeq shares A. Sale of core control On April 14, 2010, a transaction was closed between the previous controlling shareholder in the Company, Ap.Sb.Ar. Holding Ltd. ("Ap.Sb.Ar") and B Communications, for the off-the-floor sale of all of Ap.Sb.Ar's shares in the Company – 814,211,545 ordinary shares of NIS 1 par value each, accounting at that time for approximately 30.44% of the issued and paid up capital of the Company, at NIS 8 per share and a total consideration of NIS 6,513,692,260. The Company was told that the transaction was closed after all the preconditions to the agreement were met, including receipt of all the regulatory approvals required by law, including these: 1. Ministry of Communications approvals (including grant of control permits). The approvals were made contingent upon certain conditions, mainly – a determination that transactions between Eurocom Group9 and Pelephone for the purchase of terminal equipment would be considered an exceptional transaction under Section 270(4) of the Companies Law, and in addition to the approval proceeding employed at Pelephone, also an approval proceeding in the Company; board discussions on the matter must be documented in complete and detailed minutes and forwarded to the Director General at he Ministry of Communications (these two conditions were applied also to DBS with regard to transactions concerning satellite terminal equipment);Eurocom Group would not transfer to Pelephone any information relating to the supply / provision of products and services to its (Pelephone's) competitors; an employee of Eurocom Cellular Communications Ltd. would not serve as a director in Pelephone and vice versa. Other directives related to DBS shares held in trust(see sub-section 2 below). 2. Approval of the Antitrust Commissioner. The approval was made contingent upon certain conditions, mainly – the imposition of a ban on Eurocom Group10 being involved in the determination of commercial terms that a cellular company purchasing terminal equipment from Eurocom Cellular Communications Ltd. offers consumers in Israel, other than participation in financing the sales campaigns of the cellular company, and a requirement for Eurocom Group to sell its holdings in DBS. Until those holdings were sold, Eurocom Group was required to transfer its shares in DBS to a trustee, who would act as owner of the shares and exercise its authority and/or rights at its discretion for the benefit of DBS only, under irrevocable power of attorney. Eurocom Group would no issue instructions or guidelines to the trustee (other than in connection with sale of the shares subject to the provisions in the Commissioner's decision), nor wouldthe trustee be subject to the interests of Eurocom Group or its objectives, directly or indirectly. 9 For this matter, Eurocom Group means all the corporations controlled, directly or indirectly, by Eurocom Holdings (1979) Ltd. and/or Eurocom Media-Net Holdings Ltd., excluding the Company, Pelephone, Bezeq International and B.E.P Communications Solutions Limited Partnership, as well as employees of Bezeq and those companies who are not employees in other companies in the Group. 10 For this matter, Eurocom Group means all the corporations controlled, directly or indirectly, by Eurocom Holdings (1979) Ltd. and/or Eurocom Media-Net Holdings Ltd., as well as any person related to those companies and excluding the Company and companies in which the Company holds more than 50% of the shares. A-4 In the matter of Eurocom DBS's shares in DBS in respect of which the trustee received the aforementioned power of attorney, it was determined, with the approval of the Ministry of Communications, that any change in the trustee's holding in DBS requires the approval of the Ministry of Communications, and that the trustee would act on an instruction received from any entity that concerned, directly or indirectly, the arrangement of the Ministry of Communications only after receipt of the Ministry's approval. 3. Approval of the Prime Minister and the Minister of Communications in accordance with the provisions of the Communications Law and of the Communications Order, including the approval of corporations from B Communications Group and the controlling individuals in it to control Bezeq ("the Control Permits"). The Control Permit is contingent, inter alia, upon the percentage of B Tikshoret's holding in the Company not falling below 30% ("the Minimum Percentage"), subject to a number of exceptions stated in the Communications Order.11 The Company's shares were purchased through B Tikshoret. Afterthe transfer of control in the Company the competent organs of the Company approved various engagements of the Company and its subsidiaries12 with B Communications Group, including exceptional transactions. Such approval of transactions was given from time to time in accordance with the needs of the Company and its subsidiaries and was duly reported to the public. For additional information, see Section 9 in Chapter D of the Periodic Report and Note 30 to the 2010 Financials. B. Other transactions in Bezeq shares 1. On August 10,2009, October 19, 2009 and November 9, 2009, transactions were closed for the sale of Company shares held at the time by Zeevi Communications Holdings Ltd. (in receivership) ("Zeevi") through UBS Limited investment house, so that after the last transaction as closed, all the Company shares still held by Zeeviwere sold, whereupon Zeevi ceased to have an interest in the Company. The transactions: Date Number of shares sold (NIS 1 par value each) Total price (NIS) Price per share (NIS) Aug. 10, 2009 Oct. 19, 2009 Nov. 9, 2009 11 It is noted that on February 2, 2011, the Prime Minister and Minister of Communications gave approval permitting the Minimum Percentage to fall to 29%, provided that the cause was an allotment of Company shares as part of an exercise of employee stock options, and for a period of six months from the date of decrease of the Minimum Percentage. The approval will take effect on the date of the decrease to below the Minimum Percentage. At the end of the six months, the approval will expire and the Minimum Percentage will apply. 12 Concerning the approval of engagements of the subsidiaries Pelephone, Bezeq International and Bezeq On Line, and of DBS – the Company's approval was given after approval of the transactions by the competent organs of those companies. A-5 2. On August 11,2009 a transaction was closed for the distribution of 149,376,642 Bezeq shares of NIS 1 par value each which were held by Ap.Sb.Ar. through Citigroup Global Markets Ltd., in consideration of NIS 1,120,324,815, so that after the distribution, no buyer held more tan 5% of the Company's share capital. 3. On September 17, 2009 a transaction was closed for the distribution of 95,623,358 Bezeq shares of NIS 1 par value each, which were held by Ap.Sb.Ar. through Citigroup Global Markets Ltd., in consideration of NIS 748,730,893, so that after the distribution no buyer held more than 5% of the Company's share capital. On completion of sale of the shares described in this sub-section, the holdings of Apo.Sb.Ar. in the Company fell to approximately 30.68% (26.99% at fill dilution). 4. On December 10, 2009, Amitim (the veteran pension funds in the arrangement – under special management) ("Amitim") notified the Company that it had become an interested party in the Company following an off-the-floor purchase of 63,928,590 ordinary shares of NIS 1 par value each of the Company for NIS 8.534 per share, so that after the purchase, Amitim held 195,605,625 Company shares which at the time accounted for approximately 7.36% of the issued capital of the Company. On December 19, 2009 Amitim ceased to be an interested party in the Company. Employee stock option plans For details of employee stock option plans, see Section 2.9.7. Options exercised in 2009, 2010 and up to March 1, 2011: No. of shares issued due to exercise of options Total exercise price paid to the Company Jan.1 ,2011 – March 1, 2011 Distribution of dividends Dividend policy On August 4, 2009, the Board of Directors of the Company resolved to adopt a dividend distribution policy under which the Company would distribute to its shareholders, once every six months, a dividend of 100% of the half-yearly profit (after tax) ("Profit for the period attributable to the Company's owners") according to the consolidated financial statements of the Company. Implementation of the dividend distribution policy is subject to the provisions of any law, including the distribution tests laid down in the Companies Law, and to the Board's assessment as to the Company's ability to meet its existing and foreseen obligations, and all with due attention to the Company's projected cash flow, activities and liabilities, its cash balances, its plans and its situation from time to time, and subject to the approval of the general meeting of the shareholders of the Company for each specific distribution, as provided in the Company's Articles of Association. Since the date of that decision, the Company has not changed its dividend policy. Dividend distribution Distributions made by the Company during 2009-2010 and up to the date of publication of this Periodic Report: Date of distribution Type of distribution Total sum distributed (NIS millions) Sum distributed per share (NIS) May 24, 2009 Cash dividend October 5, 2009 Cash dividend May 3, 2010 Cash dividend 13 October 7, 2010 Cash dividend 13 Of this sum, NIS 1,538 million as a result of ending the consolidation of DBS (see Note 13 to the 2010 Financials). For the matter of distribution of this sum, an external legal opinion was presented to the Board of Directors. A-6 The above dividends were distributed in accordance with the Company's dividend distribution policy noted in Section 1.4.1.14 The balance of distributable profits at the date of the report – NIS 1,163 million (surpluses accumulated in the past two years after deduction of prior distributions). On March 7, 2011, the Board of Directors of the Company resolvedto recommend to the general meeting of the shareholders of the Company the distribution of a cash dividend to the shareholders in the amount of NIS 1,163 million. At the date of the report, this dividend has not yet been approved by the general meeting. Distribution that does not pass the profit test On December 30, 2010, the Board of Directors resolved to approve, and to recommend that the general meetings of its shareholders approve, a distribution to the shareholders of the Company ("the Planned Distribution") in a total amount of NIS 3 billion, a sum which exceeds the Company's profits as defined in Section 302 of the Companies Law,, where the amount of the Planned Distribution would be distributed to the shareholders, as far as possible, in six equal half-yearly portions during the years 2011-2013 (without payment of interest and linkage) together with the expected distribution of the regular dividend, and all in accordance with the principles and terms described in the immediate report of the Company on the subject of a distribution to the shareholders, dated December 30, 2010, which is cited by way of reference. The general meeting of the shareholders approved the Planned Distribution on January 24, 2011. The Planned Distribution is subject to the approval of the court. On January 26, 2011 the Company filed an application for approval of the Planned Distribution. On March 4, 2011 the court handed down its decision that the position of the Securities Authority on the matter must be filed within seven days. For more details about the Planned Distribution, see (1) the immediate report on an application to the court for approval of a distribution which was published by the Company on January 26, 2011, to which the text of the application for approval of the distribution as filed in the court was attached, and (2) an immediate report about the distribution published by the Company on February 17, 2011,which includes explanations and additional emphases relating to the Planned Distribution, cited here by way of reference. And for the matter of the Company's rating, see Section 2.13.6. The effects of a distribution that does not pass the profit test on the equity of the Company at December 31, 2010: total capital prior to the distribution – NIS 5,370 million; total capital after the distribution – NIS 2,370 million. 14 The May 2009 dividend was distributed before adoption of the dividend distribution policy, but is nevertheless in keeping with it (i.e. distribution of 100% of the half-yearly profit (after tax) according to the consolidated financial statements of the Company). A-7 Financial information about the Group's segments of operation All the data in this Section 1.5 are in NIS millions. Domestic fixed line communications Mobile radio telephone International communications, Internet services and NEP Multi-channel television Others Adjustments to consolidated** Consolidated NIS millions NIS millions NIS millions NIS millions NIS millions NIS millions NIS millions Total revenues: From externals ) From other segments of operation in the corporation 47 5 32 ) 12 Total income ) Total costs attributable to: Variable costs attributable to segment of operation* 97 Fixed costs attributable to segment of operation* 99 Total costs ) Costs that do not constitute revenue in \ another segment of operation ) Costs that constitute revenue of another segment of operation 12 2 ) 5 Total costs ) Profit from ordinary operations attributable to owners of the Company 88 11 ) Profit from ordinary operations attributable to rights that do not grant control - - - 90 3 ) 3 Total assets attributable to operations at December 31, 2010 Total liabilities attributable to segment of operation at December 31, 2010 ) * The Group companies that are companies providing services (as opposed to manufacturing companies), do not manage a dedicated price system, which differentiates between fixed and variable costs. The above distinction was made for purposes of this report only. Variable costs are costs for which the companies have flexible management and control in the short-term and which directly affect output, compared with fixed expenses, which are not flexible in the short term and do not directly affect output. ** Details of adjustments to consolidated – Transactions between segments of operation and transactions in multi-channel television. A-8 Domestic fixed line communications Mobile radio telephone International communications, Internet services and NEP Multi-channel television Others Adjustments to consolidated** Consolidated NIS millions NIS millions NIS millions NIS millions NIS millions NIS millions NIS millions Total revenues: From externals 54 ) From other segments of operation in the corporation 45 1 20 ) 23 Total income 74 ) Total costs attributable to: Variable costs attributable to segment of operation* 47 Fixed costs attributable to segment of operation* 23 Total costs 70 ) Costs that do not constitute revenues in another segment of operation 66 ) Costs that constitute revenues in other segments of operation 23 4 ) 1 Total costs 70 ) Profit from ordinary operations attributable to owners of the Company 5 ) Profit from ordinary operations attributable to rights that do not grant control - - - (1
